Citation Nr: 0305304	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee, right arm, and both hands.  

(The issue of entitlement to service connection for arthritis 
of the right shoulder and right elbow will be the subject of 
a later decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran testified before the undersigned at a 
videoconference hearing on January 16, 2003.  A transcript of 
that hearing has been associated with the record on appeal.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for arthritis of the 
right shoulder and elbow pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.  

2.  The veteran does not have arthritis of his right arm, 
right knee, or the hands that is related to his active 
service.  


CONCLUSION OF LAW

Arthritis of the right arm, right knee, and both hands was 
not incurred or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) (implementing 
regulations).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The July 2002 rating decision and the September 2002 
Statement of the Case (SOC) advised the veteran of the laws 
and regulations regarding claims for service connection.  The 
SOC informed the veteran that service connection for 
arthritis of the right arm, right knee, and both hands was 
being denied because there was no evidence that the veteran 
had any arthritis of these joints that was linked to service 
or was first manifested within one year of separation from 
service.  The SOC informed the veteran what evidence the RO 
had obtained.  A May 2002 letter to the veteran specifically 
informed him that a grant of service connection required 
evidence showing that there is a relationship between the 
claimed condition and service.  The May 2002 letter also 
specifically informed the veteran what was needed to grant 
service connection.  It told him what evidence was necessary 
for him to submit and what evidence VA would gather.  In 
addition, this May 2002 letter informed the veteran of what 
actions he needed to complete and what actions the RO would 
take or had taken.  The May 2002 letter asked the veteran to 
provide any additional evidence.  There is no indication that 
there is more information or medical evidence to be found 
with respect to the veteran's claim.  The Board finds that a 
VA examination is not required in order to decide this claim.  
There is no indication of a current disability that may be 
associated with an established event, injury or disease in 
service, or that arthritis was manifested within one year of 
leaving service.  The record contains sufficient evidence to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2002).  The RO 
obtained the veteran's separation examination, and it was 
determined that other service medical records were destroyed 
in the 1973 fire at the National Personnel Records Center.  
Where the service medical records are lost and presumed 
destroyed, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  See also Marciniak v. Brown, 10 Vet. 
App. 198, 201 (1997) (Board complied with requirements set 
forth in O'Hare where heightened consideration was afforded 
due to the missing records), aff'd, 168 F.3d 1322 (Fed. Cir. 
1998).  However, in light of the lack of medical evidence 
establishing the existence of the disability in question, and 
the lack of medical evidence suggesting that the claimed 
disability could be linked to service, the Board finds that 
the duty to assist has been met with respect to the veteran's 
service medical records.  The RO obtained treatment records 
identified by the veteran and records of a 1957 VA 
hospitalization.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

II.  Service connection for arthritis of the right arm, right 
knee and both hands

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).  

The veteran's separation examination is completely negative 
for any mention of arthritis or any complaints regarding pain 
in the right arm, right knee, or the hands.  The veteran was 
hospitalized at the VA Medical Center in Shreveport, 
Louisiana, in November and December 1957.  He was treated for 
pain in his right elbow and right shoulder, which he 
indicated had started after a fall in service.  There was no 
mention of pain in the right arm, right knee, or the hands at 
that point.  

The veteran submitted VA treatment notes dated from January 
2000 to January 2002.  These notes primarily relate to 
medical treatment for conditions other than arthritis.  There 
is a treatment note dated in November 2000 that indicates 
that the veteran was complaining of arthritic pain in his 
left elbow and right shoulder.  There is no mention of pain 
in the right arm, right knee, or the hands.  There is no X-
ray evidence of arthritis of the right arm, right knee, or 
the hands.  

The veteran testified that he began suffering pain while in 
military service and serving in Korea.  He said that he 
treated this pain with over-the-counter medication and that 
he believes that he has arthritis that began in military 
service.  

Based on the above, the Board finds that the veteran has 
presented no credible evidence that suggests he has arthritis 
of the right arm, right knee, and hands that is linked to 
service.  The veteran's separation examination is negative 
for any pertinent findings.  The VA hospitalization records 
in 1957 do not indicate any complaints other than those 
related to the right elbow and right shoulder.  The VA 
treatment notes do not indicate the presence of any arthritis 
of the right arm, right knee, or hands. There is only a 
suggestion of arthritic pain in the left elbow and right 
shoulder.  There are no X-rays that show arthritis.  There is 
no indication that the veteran has been diagnosed with 
arthritis, and he has received no treatment for arthritis.  
The Board has noted that veteran's testimony that he began to 
feel pain in service and that he has arthritis currently that 
should be linked to service.  Although the veteran's 
testimony was undoubtedly sincere and believable, and 
although he is competent to testify about his symptoms, he is 
not as a layperson competent to render a medical diagnosis or 
establish the etiology of a disease process.  See, e.g., 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995) (a claimant is 
capable of providing evidence of symptomatology but as a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms).  

There is no medical evidence that shows a link between the 
veteran's service and any possible arthritis of the right 
arm, right knee, or the hands.  Since there is no link to 
service shown, service connection is not warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, there is no 
competent evidence that the veteran has arthritis of the 
right arm, right knee, or the hands currently.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v Derwinski, 3 Vet. App.  223, 225 
(1992).  

The Board notes that arthritis is a chronic disease that may 
be service connected on a presumptive basis if it is 
manifested to a compensable degree within one year of 
separation from active service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is no 
evidence in this case that arthritis of the right arm, right 
knee, or the hands was manifested within a year of the 
veteran's separation from service in 1954.  The veteran was 
hospitalized in November 1957, and even then there was no 
indication of pain or other arthritic manifestations in the 
right arm, right knee, or the hands.  This strongly indicates 
that degenerative arthritis of the right arm, right knee, and 
hands - even if shown to be present now - did not originate 
in service because arthritis of those joints was not 
manifested by the time of the veteran's 1957 hospitalization 
more than three years following service.  


ORDER

Service connection for arthritis of the right arm, right 
knee, and both hands is denied.  



	                        
____________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

